Citation Nr: 0032792	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-19 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
foot disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from December 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating determination of 
the Cheyenne Department of Veterans Affairs (VA) Regional 
Office (RO).



FINDINGS OF FACT

1.  The RO denied entitlement to service connection for ear 
damage and a foot condition in an unappealed rating decision 
in July 1987, and for bilateral hearing loss and a foot 
fungus in unappealed decisions in March 1989 and August 1994.

2.  Evidence submitted since the August 1994 rating decision 
bears directly or substantially upon the issues at hand, is 
not duplicative or cumulative, and must be considered in 
order to fairly decide the merits of the claims.



CONCLUSION OF LAW

Evidence received since the July 1987, decision denying 
entitlement to service connection for a foot condition and 
ear damage, and the August 1994 decision, wherein the RO 
denied reopening the claims of entitlement to service 
connection for bilateral hearing loss and a foot fungus 
disorder is new and material, and the veteran's claims for 
those benefits are reopened.  38 U.S.C. A. §§ 5104, 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).

If not shown during service, service connection may be 
granted for sensorineural hearing loss if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).



Finality-New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (2000).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, U.S. Vet. App. No. 95-638 (April 7, 1999); Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Wilkinson v. Brown, 8 Vet. App. 263 
(1993).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. §§ 3.102, 4.3 (2000).


Factual Background

The Board notes that the RO, in a July 1987 decision, denied 
entitlement to service connection for foot and ear 
conditions.  Evidence available at the time of the September 
1987 denial consisted of the veteran's February 1987 
application for compensation and a notation from the National 
Personnel Records Center (NPRC) that the veteran's service 
medical records had been destroyed in the 1973 fire.

The RO noted that NPRC stated that they had no available 
medical records pertaining to the veteran.  It further 
indicated that his application for compensation reported no 
treatment for foot or ear conditions since discharge.  The RO 
denied the veteran's claims for service connection on the 
basis that there was no evidence to support his claims.

In January 1989, the veteran requested that his claim be 
reopened. 

In a March 1989 decision, the RO denied service connection 
for foot fungus and bilateral hearing loss.  In reaching its 
decision, the RO noted that subsequent to the July 1987 
rating decision, it was found that the veteran had duplicate 
files.  The RO indicated that after consolidation of the 
files, it had been referred to the rating board for a rating 
decision because of the location of the service medical 
records which were found in the original file under the 
veteran's "C" number.  

The RO observed that the veteran's service entrance 
examination was normal with no mention of any foot condition 
and that his right ear and left ear readings were 15/20.  The 
RO further noted that the veteran's discharge examination 
showed normal hearing and that the only foot condition was 
pes planus (1) degree with pronation and eversion, 
nonsymptomatic.  

The RO indicated that the veteran should be notified that his 
service medical records were located and that service 
connection was denied for foot fungus and hearing loss as 
these conditions were not shown in his service medical 
records, including his discharge examination. 

In August 1994, the veteran's representative requested that 
the claims be reopened.  The representative reported that the 
claims were for service connection for hearing loss resulting 
from combat operations, and foot injuries caused by cold, wet 
weather conditions during the winter of 1944.  The 
representative related that the facts and circumstances of 
the veteran's combat service were consistent with, and 
caused, his current hearing loss and foot condition.  He also 
requested that the provisions of 38 U.S.C.A. § 1154(b) (West 
1991) be applied.  

Later that month, the RO notified the veteran that it had 
previously denied his claims for service connection for 
hearing loss and a foot fungus condition in March 1989, and 
that that decision had become final as the veteran had not 
appealed the decision within the one year time limit.  The RO 
found that the veteran had not submitted new and material 
evidence to reopen his claim.  The veteran was advised of his 
appellate rights with regard to this decision, but did not 
appeal and the decision became final.

Evidence received subsequent to the August 1994 RO denial 
includes the veteran's December 1998 request to reopen his 
claim and a May 1999 application for compensation, wherein 
the veteran reported having received treatment for a foot/leg 
condition at the Cheyenne VA Medical Center since 1988, 
treatment for hearing loss from Dr. S. since 1978, and from 
Dr. W. for a foot condition since the previous year.  Also 
received was a statement from the veteran's wife indicating 
that the veteran returned from service with hearing loss and 
foot trouble; the veteran's June 1999 notice of disagreement; 
and his September 1999 substantive appeal. 


Analysis

The Board finds that the evidence added to the record since 
the August 1994 decision directly addresses the issues on 
appeal.  The statement from the veteran's spouse corroborates 
the veteran's statement that he sustained hearing loss and 
developed a foot condition while in service.

The newly added evidence, also includes the initial reports 
of the veteran's post-service treatment for the conditions at 
issue in this appeal.  Further, the report of the veteran's 
spouse can be read as competent evidence of a continuity of 
symptomatology since service.

Inasmuch as there had been no previous reports of treatment 
for these conditions, or of a continuity of symptomatology, 
the newly received evidence is not duplicative or cumulative, 
and in conjunction with the newly enacted legislation, bears 
directly and substantially upon the issue at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for a 
foot disability and bilateral hearing loss.  38 C.F.R. 
§ 3.156(a). 

It should also be noted that the July 1987 decision 
constitutes the last final rating decision as to the issue of 
service connection for a foot disability other than foot 
fungus.  Subsequent rating decisions were limited to the 
question of service connection for foot fungus, and did not 
specifically consider whether the veteran was entitled to 
service connection for any other foot disability.  See Best 
v. Brown, 10 Vet App 322 (1997).  Subsequent to the 1987 
decision, service medical records were received showing that 
the veteran was found to have first degree pes planus on his 
examination for discharge from service.  This evidence is 
also not duplicative, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

In light of the foregoing, the Board must conclude that the 
veteran has submitted "new" and "material" evidence to reopen 
his claims for service connection for hearing loss and a foot 
condition.  38 C.F.R. § 3.156.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claims for entitlement to service connection for 
hearing loss and a foot disorder, the appeal is granted to 
this extent.


REMAND

Newly enacted legislation provides that upon receipt of a 
complete or substantially complete application, the Secretary 
shall notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  

The notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. § 
5103A(b)(1), (2).  

The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  H.R. 4864, the "Veterans Claims Assistance Act 
of 2000", signed into law November 9, 2000, to be codified 
at 38 U.S.C.A. § 5103A(b)(3).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the evidence of 
record (lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(d).  

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, alters former 38 U.S.C.A. 
§ 5107, and now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5107.

The Board further observes that the Court has held that it 
may be prejudicial for the Board to reopen a claim on the 
basis of new and material evidence and then decide that claim 
on the merits, prior to consideration of the claim on the 
merits by the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
In the instant case, the RO has not had the opportunity to 
review this matter in light of the newly enacted legislation.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request 
that the veteran identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
who may possess additional records 
referable to treatment for hearing loss 
or a foot disorder. 

After obtaining any necessary 
authorization or medical releases from 
the veteran, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports, as well as the records of 
treatment provided by Drs. S. and W.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it should 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.

In addition, the RO must review the 
claims file and ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-
475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  See VBA Fast Letter 
00-87 (November 17, 2000).

3.  The RO should arrange for an 
appropriate examination for the purpose 
of ascertaining the nature, extent of 
severity, and etiology of any foot 
disorder.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
Any further indicated special studies 
should be conducted.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not that any current foot disorder, is 
related to any incident of service 
origin.  Any opinions expressed by the 
examiner should be accompanied by a 
complete rationale.

4.  The RO should afford the veteran an 
audiology evaluation for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any hearing 
loss.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
Any further indicated special studies 
should be conducted.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not that any current hearing loss is 
related to any incident of service 
origin.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

6.  After undertaking any development 
deemed necessary in addition to that 
specified above, the RO should adjudicate 
the claims of entitlement to service 
connection for bilateral hearing loss and 
a foot disorder on a de novo basis, with 
consideration of recently enacted 
legislation.

If any benefit sought on appeal remains denied, the RO should 
issue a supplemental statement of the case.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration, if in order.  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examinations could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

 

